DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 08/23/2021 is acknowledged.  Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2021.
The traversal is on the ground(s) that claims 15-16 depends from and includes all of the limitations of claim 1 and there is no burden to examine the invention of claims 15-20 with claims 1-14.  Applicant further argues that Claim 21 has been amended to depend from and require all the limitations of claim 1 and there is no burden to examine the invention of claims 21-25 with claims 1-14.
This is not found persuasive because the restriction mailed on 06/21/2021 was based on a lack of unity of the invention and it was not based on US practice. The restriction established that the special technical features is known in the art, and the prior office action stated on page 3 that "the groups do not share the same or corresponding technical feature therefore lack of unity of invention exists and the grouping as described in the restriction mailed on 06/21/21 is maintained. 
Furthermore, as currently written, the preamble of claims 16 and 21 does not make the alleged dependency clear/proper as other dependent claims (e.g. claim 2). Examiner interprets the preamble of claim 21 as if the method requires the system of claim 1 whereas applicant interprets the preamble of claim 21 as if the method depends from claim 1. Furthermore, even if claim 21 was a proper dependent claim of claim 1, claim 21 is clearly directed to a method (i.e. a different category of invention) and is properly restricted and withdrawn because the machine/device and the method (i.e. multiple categories of inventions) lack unity of invention as their shared special technical features are known in the art (see pg. 3 of CTRS dated 06/21/21 and rejection of claim 1 below). For these reason(s), claims 16 and 21 remains withdrawn. Examiner will consider the rejoinder of claims 16, 21 and the other withdrawn claims until 
The requirement is still deemed proper and is therefore made FINAL.
Note
Examiner wishes to point out to Applicant that claim(s) 1-14 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Examiner notes that the limitation in the preamble “a filament straightener for straightening a filament for use in an additive manufacturing machine” is considered as recitation of intended use of the claimed device.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of stationary posts”, “a sizing die” and “a shaping die” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a feed mechanism for driving the filament” in claim 5 with corresponding structure/scope disclosed at [0047] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites “a feed mechanism for driving the filament along the filament flow path” which is indefinite.  Is the “feed mechanism” and “a plurality of guide members” are the same elements or different elements? Base on the instant publication the guide members (driven rollers) are considered a feed mechanism for driving the filament (see [0047] of the publication). --The limitation is examined below in the light of the specification--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pollock US 6,6067,835 – of record).
Regarding claim 1, Pollock teaches a filament straightener (10) for straightening a filament (wire (26)) capable for use in an additive manufacturing machine (see Abstract and Figs. 1-2); comprising: 
a base member (i.e. a roller plate (12)); a plurality of guide members (i.e. three rollers (14)) attached to the base member, the plurality of guide members defining a filament flow path therebetween (see Figs.1-4; column 4, lines1-23), the filament flow path extending between an inlet (34) end and an outlet end (44), the guide members spaced relative to the filament flow path to cause a filament passing along the filament flow path between the inlet end and the outlet end to experience a plurality of bends (see Figs.1-4; column 4, lines 42-50). 
Claim 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mizutani US 2014/0216594).
Regarding claim 1, Mizutani teaches a filament straightener (10) for straightening a filament (wire (2)) capable for use in an additive manufacturing machine (see Abstract and Figs. 1-3); comprising: 
a base member (20); a plurality of guide members (i.e. rollers (501 and 503)) attached to the base member, the plurality of guide members defining a filament flow path therebetween (see Figs.1-2; [0043-0050]), the filament flow path extending between an inlet end (upstream end portion (40)) and an outlet end (downstream end portion (40))  (see Fig. 2; [0056]), the guide members spaced relative to the filament flow path to cause a filament passing along the filament flow path between the inlet end and the outlet end to experience a plurality of bends (see Figs.1-4; [0050],[0065],[0068] and [0070]). 

Claim(s) 1-5,7,11 and 13-14 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Mansson (WO 2016/175512 – of record with English equivalent US Publication US 2018/0126652).
claim 1, Mansson teaches a filament straightener (transformer unit (300)) for straightening a filament (50) for use in an additive manufacturing machine (three-dimensional product manufacturing (100)) (see Figs.1 and Fig. 9; [0017]) comprising: a base member (350); a plurality of guide members (312,313,314 and 315) attached to the base member (see Fig.9), the plurality of guide members defining a filament flow path therebetween, the filament flow path extending between an inlet end and an outlet end (see annotated Fig. 4 below), the guide members (312-315) spaced relative to the filament flow path to cause a filament passing along the filament flow path between the inlet end and the outlet end to experience a plurality of bends (see Fig. 4  and Figs. 9-11; [0051],[0065] , [0091-0094] and [0096]). 

    PNG
    media_image1.png
    576
    766
    media_image1.png
    Greyscale
 
 	Regarding claim 2, Mansson further teaches the filament straightener (300), further comprising at least one heater (i.e. a heater assembly (370) includes heater guide (377)) positioned adjacent the 
Regarding claim 3, Mansson further teaches the filament straightener (300), wherein the plurality of guide members (312-315) is provided by a plurality of rollers, each roller rotating about an axis of rotation that is generally perpendicular to the portion of the filament flow path defined by the corresponding roller (see Figs. 9-11;[0049], [0055] and [0090-0091]). 
Regarding claim 4, Mansson further teaches the filament straightener (300), wherein the rollers (312 to 315) are driven by at least one motor to drive filament (50) along the filament flow path (see [0134]). 
Regarding claim 5, Mansson further teaches the filament straightener, further comprising a feed mechanism (roller (311)) for driving the filament (50) along the filament flow path (see Fig. 11;[0090-0093]). 
Regarding claim 7, Mansson further teaches the filament straightener, wherein at least one guide member (rollers (315)) is adjustable mounted to the base member to adjust a position of the guide member in a transverse direction relative to the filament flow path (i.e. the chains 341 to 346 is changed in accordance with the position changes of the first to fifth rollers 311 to 315) (see Fig. 9; [0095]). 
Regarding claim 11, Mansson further teaches the filament straightener (300), further comprising a shaping die for adjusting a shape of the filament (i.e. head supply unit (400) includes a heater for heating a tow (50))(see Fig. 3;[0052-0055]). 
Regarding claim 13, Mansson further teaches the filament straightener, further comprising cooling tube (a temperature regulated forced air pipe (246) for controlling the temperature of the tow (50)) downstream from the heater (370) and downstream of the plurality of guide members (311 to 315) (see Figs.4, 9-11; [0061]). 
Regarding claim 14, Mansson further teaches the filament straightener, further comprising a heater downstream from the plurality of guide members (i.e. a head heater (214)) (see Figs.4-5;[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mansson (WO 2016/175512 – of record with English equivalent US Publication US 20180/126652) as applied to claim 1 above, and further in view of Schwab (US 2,631,507).
Regarding claim 6, Mansson teaches the filament straightener of claim 1, except for wherein the plurality of guide members is a plurality of stationary posts.  In the same field of endeavor, straightening devices, Schwab teaches a straightening device comprise a guide member (31) is a stationary guide rod (see Fig. 2; column 4, lines 16-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a straightening tool as taught by Mansson with a guide members is a stationary post as taught by Schwab for the purpose of providing support to the filament material while guiding the filament material. Furthermore, it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. (Please see MPEP 2143 I B for further details).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansson (WO 2016/175512 – of record with English equivalent US Publication US 2018/0126652) as applied to claim 1 above, and further in view of Pollock (US 6,6067,835 – of record).
Regarding claim 8, Mansson does not explicitly teach the filament straightener, wherein a spacing of the plurality of guide members is such that the filament is plastically deformed as the filament is bent. 
 In the same field of endeavor, straightening devices, Pollock teaches a filament straightener (10) for straightening a filament (wire (26)) comprising a plurality of guide members three rollers (14) (see Figs.1-4; column 4, lines1-23), wherein a spacing of the plurality of guide members is such that the filament is plastically deformed as the filament is bent (see Fig. 6; column 4, lines 33-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a straightening tool as taught by Mansson with a spacing of the plurality of guide members is such that the filament is plastically deformed as the filament is bent as taught by Pollock in order to improve the strength of the deformed material.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mansson (WO 2016/175512 – of record with English equivalent US Publication US 2018/0126652) as applied to claim 7 above, and further in view of Viviroli US (2011/0315266 – of record).
Regarding claim 9, Mansson does not teaches the filament straightener further comprising a bend sensor downstream from the plurality of guide members, further comprising a controller configured to adjust the spacing of the at least one guide member to adjust the amount of bend based on information from the bend sensor. 
In the same field of endeavor, straightening devices, Viviroli teaches a straightening apparatuses (100) comprises a plurality of guide members (rollers 111,113 and 121) attached to a plate (130) and a plurality of rolls (112,123,and 124) attached to a plate (140), a sensor measures the distance of the two roll-plates (130, 140) from each other and a force sensor can be built in which allows measurement of whether a wire (1) is touching the rolls, or the rolls touching the wire (1), respectively (see Figs1-4 and 8;[0056-0060]), controller configured to adjust the distance between the first portion of  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a straightening tool as taught by Mansson with a bend sensor downstream from the plurality of guide members, further comprising a controller configured to adjust the spacing of the at least one guide member to adjust the amount of bend based on information from the bend sensor as taught by Viviroli in order to control/adjust the spacing between the guide members.
Regarding claim 10, 
Mansson teaches the filament straightener as discussed in claim 1 above.
Mansson does not teaches the filament straightener further comprising a sizing die for adjusting a size of the filament. In the same field of endeavor, straightening devices, Viviroli teaches a straightening apparatuses (100) comprises a plurality of guide members (rollers 111,113 and 121) and a clamping lever configured to adjust the distance between the first portion of the second set of rolls and the second portion of the second set of rolls and configured to adjust the force applied to the wire (i.e. the device  capable to adjusting a size of the filament) (see Figs1-4 and 8; Claims 3-4 and [0056-0064]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a straightening tool as taught by Mansson with a sizing die for adjusting a size of the filament as taught by Viviroli in order to control/adjust the size of the filament.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansson (WO 2016/175512 – of record with English equivalent US Publication US 2018/0126652).
Regarding claim 12, Mansson further teaches the filament straightener, wherein the plurality of guide members (rollers (311-315)) are positioned relative to the filament (50) flow path (see Fig.4 and Figs. 9-11; [0051], [0065], [0091-0094]). However, Mansson is silent on a ratio of a radius of curvature of the filament before passing through the guide members to a radius of curvature of the filament after passing through the guide members is less than 50%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a ratio of a radius of curvature of the filament before passing through the guide members to a radius of curvature of the filament after passing through the guide members is less than 50 in order to control a diameter size of the filaments. In addition, it has been (Please see MPEP 2144.05 I for further details)
Conclusion

The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Viviroli (US 2017/0173652) teaches a wire straightening device (1) for straightening a wire (1) capable for use in an additive manufacturing machine (see Figs. 1-5; [0032-0034]).
Grew (US 4,464,916) teaches a wire straightening device (16) for straightening a wire (10) capable for use in an additive manufacturing machine, comprise a plurality of guide members (18, 18, 18) (see Fig. 1; column 4, lines 50-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743